EXAMINER'S AMENDMENT


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Joseph Baker on June 6, 2022.


4.	The Claims have been amended as follows: 

Please cancel claims 13-27.


1.	(Currently Amended)	A recombinant polypeptide comprising a sequence selected from the group consisting of:
(a) SEQ ID NO:30 and having at least a Y288X mutation, wherein X is A, N, S or V; 
(b) SEQ ID NO:30 having at least a Y288X mutation, wherein X is A, N, S or V, and at least one other mutation selected from V49Z1, F213Z2, A232S, I234T, V271Z3 and/or G286S, wherein Z1 is S, N, T or G, Z2 is H, N or G and Z3 is N or H; 
(c) [[any]] a sequence of (a) or (b) further comprising from 1-20 conservative amino acid substitutions and having prenyltransferase (NphB) activity; and
(d) a sequence that is at least 95%, 98% or 99% identical to SEQ ID NO:30 and which has at least the mutations [[recited in]] of (a) or (b); 


wherein the polypeptide of [[any of (a)-(f)]] (a)-(d) can [[be used to]] perform prenylation reactions.  

	
	
4.	(Currently Amended)	The recombinant polypeptide of claim 1, wherein the prenylation reaction comprises the production of CBGA from GPP and Olivetolate or cannabigerovarinic acid (CBGVA) from geranylpyrophosphate (GPP) and divirinic acid or CBGXA from GPP and a 2,4-dihydroxy benzoic acid or a compound of Formula I:

    PNG
    media_image1.png
    135
    196
    media_image1.png
    Greyscale

Formula I
wherein R is H, CH3 or X, wherein X is selected from a halo, hydroxyl, cyano, nitro, ester, alkoxy, amino, thiol, sulfinyl, sulfonyl, sulfino, sulfo, thiocyanato, isothiocyanato, thial, borono, boronate, phosphate, aldehyde, carboxyl, carboxamido, azido, cyanato, isocyanato, an optionally substituted (C1-C10)alkyl, an optionally substituted(C2-C10)alkenyl, an optionally substituted (C2-C10)alkynyl, an optionally substituted (C1-C10)hetero-alkyl, an optionally substituted (C2-C10)hetero-alkenyl, an optionally substituted (C2-C10)hetero-alkynyl, an optionally substituted (C3-C10)cycloalkyl, an optionally substituted aryl, and an optionally substituted heterocycle 


7.	(Currently Amended)	The composition of claim 4, wherein the pathway comprises a [[“purge valve”]] purge valve that recycles NADH/NAD.





EXAMINER'S COMMENTS

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



REASONS FOR ALLOWANCE

6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed a recombinant polypeptide comprising SEQ ID NO:30 with mutations such as Y288X, A232S and having NphB activity (see claim 1).  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.  





CONCLUSION


7.	Claims 1-12 are allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652